Citation Nr: 1241598	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  99-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1973.  He died on April [redacted], 2009.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 1998 rating decision in which the RO denied the claim for a rating in excess of 50 percent for PTSD.  The Veteran filed a notice of disagreement (NOD) in January 1999.  A statement of the case (SOC) was issued in February 1999; and, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 1999.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  Although notified that his hearing was scheduled for July 18, 2005, the Veteran failed to report for the scheduled hearing, and did not request rescheduling of the hearing.  As such, his hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2012).

In January 2001, June 2003 and November 2006, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  After completing the requested action, the AMC continued to deny the claim (as reflected, most recently, in a February 2008 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In June 2008, the Board denied the claim for a rating in excess of 50 percent for the PTSD.  The Veteran, in turn, appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  

In August 2009, the Court, having been notified that the Veteran had died in April 2009, granted a Motion to Dismiss due to the death of the Veteran.  Subsequently, in September 2010, the Court granted a motion filed by the Veteran's surviving spouse to vacate the August 2009 dismissal and to substitute herself as an accrued benefits beneficiary for purposes of prosecuting the claim to completion.  

Thereafter, in January 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's June 2008 decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In June 2011, the Board remanded the claim to the RO for additional development.   After accomplishing further action, the AMC continued to deny the claim (as reflected, most recently, in a September 2012 SSOC), and returned the matter to the Board for further appellate consideration.

For reasons expressed below, this matter is, again, being remanded to the RO via the AMC.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the June 2011 remand, the Board noted that the appellant had not been provided notice of the information and evidence necessary to substantiate her accrued benefits claim and that such notice should be provided to her.  The record shows that a July 2011 letter was issued to the appellant but that letter did not provide her with the proper notice of the information and evidence necessary to substantiate her accrued benefits claim, as directed in the June 2011 remand.  Thus, on remand the RO/AMC should provide the appellant with the proper notice. 

Also, the claim was returned to the RO in June 2011 for consideration of additional pertinent evidence received after the issuance of the February 2008 SSOC.  This evidence included a report of a November 2008 VA examination which had not been addressed by the RO. in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2012).  In addition, a December 2011 report of contact reflects that the appellant informed the RO that the Veteran's VA medical records dated from January 2008 to April 2009 should also be considered in adjudicating the claim.  A review of the claims file indicates that the RO/AMC issued an SSOC in August and September 2012.  In both the August and September 2012 SSOC's, the RO neither listed the examination report or the specified VA treatment records among the evidence considered, nor discussed such evidence under the reasons and bases for the continued denials.  
  
Moreover, further review of the August and September 2012 SSOCs reveals that both of these documents are deficient.  That is, in the portion of the documents that discuss pertinent laws, regulations, and rating schedule provisions do not contain any references to accrued benefits.    

Under these circumstances, the Board finds that the August and September SSOC's are defective and the claim must be returned to the RO/AMC so that a new Supplemental Statement of the Case which reflects a review of all pertinent evidence received since issuance of the February 2008 SSOC and all applicable laws and regulations may be provided to the appellant in their proper form.  To do otherwise would deprive the appellant of due process and any further actions taken by the Board, i.e., the issuance of a decision on the merits of the appellant's claim for this issue, would not survive judicial scrutiny by the United States Court of Appeals for Veterans Claims.. 

Therefore, on remand, the RO should, through legally sufficient notice, give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should inform the appellant of the information and evidence necessary to support the late Veteran's entitlement to a rating in excess of 50 percent for PTSD, for purposes of appellant's accrued benefits claim.  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the matter of entitlement to a rating in excess of 50 percent for the PTSD, for purposes of accrued benefits, should include consideration of whether staged rating-assignment of different ratings s, consistent with Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.  




Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should, through a legally sufficient letter provided to the appellant and her representative, request that the appellant provide information, and, if necessary, appropriate authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO's letter should inform the appellant of the information and evidence necessary to support the late Veteran's entitlement to a rating in excess of 50 percent for PTSD, for purposes of appellant's accrued benefits claim.  

The RO should clearly explain to the appellant that she has a full one-year to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
  
3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the issuance of the February 2008 SSOC) and legal and regulatory authority
 (to include the provisions of 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000).  The RO's adjudication of the claim should include consideration of whether staged rating, pursuant to Hart (cited above, is warranted).  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes, among other things a citation to, and discussion of 38 C.F.R. § 3.1000, along with clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


